IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45818

STATE OF IDAHO,                                )
                                               )   Filed: January 22, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
KEVIN RYAN DURAN,                              )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of ten years, for aggravated assault enhanced for use of a
       deadly weapon, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Kevin Ryan Duran pled guilty to aggravated assault, I.C. §§ 18-901(b) and 18-905(a),
enhanced for use of a deadly weapon, I.C. § 19-2520. In exchange for his guilty plea, additional
charges were dismissed. The district court sentenced Duran to a unified term of twenty years,
with a minimum period of confinement of ten years. Duran appeals, arguing that his sentence is
excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Duran’s judgment of conviction and sentence are affirmed.




                                                   2